UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	December 31, 2012 Item 1. Schedule of Investments: Putnam American Government Income Fund The fund's portfolio 12/31/12 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (68.1%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (11.9%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $4 $5 5s, with due dates from August 20, 2033 to August 20, 2040 4,978,783 5,446,440 3s, TBA, January 1, 2043 74,000,000 78,665,471 U.S. Government Agency Mortgage Obligations (56.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 799,717 927,029 6s, September 1, 2021 12,584 14,058 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 243,426 261,500 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 862,700 924,587 3 1/2s, December 1, 2025 (i) 403,754 429,534 3s, TBA, January 1, 2043 4,000,000 4,181,250 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 51,662 55,638 6s, with due dates from July 1, 2016 to August 1, 2022 1,754,404 1,958,419 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 518,359 559,066 5s, with due dates from January 1, 2038 to February 1, 2038 98,261 106,321 5s, March 1, 2021 20,599 22,380 4 1/2s, March 1, 2039 272,797 300,791 4s, with due dates from July 1, 2042 to November 1, 2042 81,127,842 90,173,290 4s, with due dates from May 1, 2019 to September 1, 2020 176,349 188,914 3s, TBA, February 1, 2043 95,000,000 99,349,214 3s, TBA, January 1, 2043 190,000,000 199,128,911 Total U.S. government and agency mortgage obligations (cost $480,311,247) U.S. TREASURY OBLIGATIONS (34.1%) (a) Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $12,085,000 $18,218,385 6 1/4s, August 15, 2023 17,682,000 25,352,927 4 1/2s, August 15, 2039 (SEGSF) 42,774,000 56,678,951 U.S. Treasury Notes 0 5/8s, May 31, 2017 52,927,000 53,013,419 0 1/4s, August 31, 2014 66,880,000 66,898,285 0 1/4s, May 31, 2014 21,796,000 21,805,876 Total U.S. treasury Obligations (cost $231,324,457) MORTGAGE-BACKED SECURITIES (18.6%) (a) Principal amount Value Agency collateralized mortgage obligations (18.6%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.952s, 2037 $288,886 $459,577 IFB Ser. 2976, Class LC, 23.654s, 2035 172,395 285,946 IFB Ser. 2979, Class AS, 23.507s, 2034 171,962 227,729 IFB Ser. 3072, Class SM, 23.03s, 2035 583,117 924,378 IFB Ser. 3072, Class SB, 22.884s, 2035 474,971 749,971 IFB Ser. 3249, Class PS, 21.585s, 2036 323,564 491,848 IFB Ser. 3065, Class DC, 19.233s, 2035 2,569,927 4,029,980 IFB Ser. 2990, Class LB, 16.412s, 2034 726,663 1,018,716 IFB Ser. 3727, Class PS, IO, 6.491s, 2038 8,850,179 759,141 IFB Ser. 4074, Class US, IO, 6.441s, 2042 7,223,231 1,314,267 IFB Ser. 3940, Class PS, IO, 6.441s, 2040 7,031,396 965,411 IFB Ser. 3919, Class TS, IO, 6.441s, 2030 5,387,782 827,456 IFB Ser. 4105, Class HS, IO, 6.391s, 2042 5,090,042 1,105,353 IFB Ser. 3803, Class SP, IO, 6.391s, 2038 9,003,549 765,302 IFB Ser. 4009, Class SG, IO, 6.341s, 2042 5,194,752 821,420 IFB Ser. 3780, Class PS, IO, 6.241s, 2035 5,064,033 386,528 IFB Ser. 3934, Class SA, IO, 6.191s, 2041 2,223,006 396,140 IFB Ser. 3232, Class KS, IO, 6.091s, 2036 4,580,517 526,759 IFB Ser. 4112, Class SC, IO, 5.941s, 2042 12,006,317 1,921,023 IFB Ser. 4105, Class LS, IO, 5.941s, 2041 2,528,594 482,127 IFB Ser. 3751, Class SB, IO, 5.831s, 2039 10,842,945 1,520,489 IFB Ser. 4052, Class LS, IO, 5.791s, 2042 8,902,402 1,408,867 IFB Ser. 4012, Class SM, IO, 5.741s, 2042 4,143,367 690,782 IFB Ser. 3852, Class SG, 4.821s, 2041 4,038,760 4,214,285 Ser. 4122, Class TI, IO, 4 1/2s, 2042 6,216,278 882,712 Ser. 4125, Class HI, IO, 4 1/2s, 2042 7,201,714 1,143,416 Ser. 4018, Class DI, IO, 4 1/2s, 2041 9,313,888 1,142,907 Ser. 3747, Class HI, IO, 4 1/2s, 2037 476,907 36,374 Ser. 4116, Class MI, IO, 4s, 2042 11,528,568 1,573,136 Ser. 4090, Class BI, IO, 4s, 2042 3,042,493 329,685 Ser. 4026, Class JI, IO, 4s, 2041 3,912,694 399,095 Ser. 4019, Class JI, IO, 4s, 2041 9,820,371 1,273,702 Ser. 3756, Class IG, IO, 4s, 2037 23,796,431 1,586,508 FRB Ser. T-57, Class 2A1, 3.394s, 2043 1,552 1,567 Ser. 4077, Class AI, IO, 3s, 2027 7,643,410 807,144 Ser. 3835, Class FO, PO, zero %, 2041 10,697,284 8,949,990 Ser. 3391, PO, zero %, 2037 67,686 61,184 Ser. 3300, PO, zero %, 2037 155,086 144,715 FRB Ser. 3117, Class AF, zero %, 2036 17,872 14,826 FRB Ser. 3326, Class WF, zero %, 2035 65,317 62,704 FRB Ser. 3036, Class AS, zero %, 2035 29,445 25,437 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.642s, 2036 656,033 1,237,291 IFB Ser. 05-74, Class NK, 26.452s, 2035 131,227 237,587 IFB Ser. 06-8, Class HP, 23.798s, 2036 480,066 812,348 IFB Ser. 05-45, Class DA, 23.651s, 2035 842,617 1,399,466 IFB Ser. 07-53, Class SP, 23.431s, 2037 698,721 1,130,522 IFB Ser. 08-24, Class SP, 22.514s, 2038 3,742,043 5,987,318 IFB Ser. 05-122, Class SE, 22.366s, 2035 725,274 1,101,828 IFB Ser. 05-75, Class GS, 19.621s, 2035 714,521 1,047,414 IFB Ser. 05-106, Class JC, 19.474s, 2035 710,031 1,134,388 IFB Ser. 05-83, Class QP, 16.849s, 2034 234,772 327,439 IFB Ser. 11-4, Class CS, 12.481s, 2040 2,054,829 2,473,672 IFB Ser. 12-96, Class PS, IO, 6.49s, 2041 5,401,188 1,038,432 IFB Ser. 10-119, Class PS, IO, 6.49s, 2030 6,991,642 1,162,221 IFB Ser. 12-88, Class SB, IO, 6.46s, 2042 13,202,756 2,295,035 IFB Ser. 10-135, Class SP, IO, 6.39s, 2040 8,123,267 1,392,897 IFB Ser. 12-3, Class SD, IO, 6.3s, 2042 5,165,231 909,804 IFB Ser. 11-27, Class AS, IO, 6.27s, 2041 4,173,545 600,072 IFB Ser. 12-132, Class SB, IO, 5.99s, 2042 12,250,420 2,043,003 IFB Ser. 12-113, Class SG, IO, 5.89s, 2042 2,740,456 480,292 Ser. 409, Class 82, IO, 4 1/2s, 2040 6,314,624 834,116 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 4,592,943 688,023 Ser. 12-96, Class PI, IO, 4s, 2041 9,780,795 1,272,873 Ser. 409, Class C16, IO, 4s, 2040 10,952,889 1,104,419 FRB Ser. 04-W7, Class A2, 3 3/4s, 2034 624 653 FRB Ser. 03-W14, Class 2A, 3.43s, 2043 1,379 1,369 FRB Ser. 03-W3, Class 1A4, 3.383s, 2042 2,435 2,424 FRB Ser. 03-W11, Class A1, 3.316s, 2033 110 113 FRB Ser. 04-W2, Class 4A, 2.98s, 2044 1,455 1,461 FRB Ser. 07-95, Class A3, 0.46s, 2036 11,444,382 10,357,167 Ser. 01-50, Class B1, IO, 0.409s, 2041 10,257,225 102,572 Ser. 01-79, Class BI, IO, 0.312s, 2045 1,889,732 17,790 Ser. 08-53, Class DO, PO, zero %, 2038 553,036 484,582 Ser. 07-64, Class LO, PO, zero %, 2037 197,572 183,487 Ser. 07-44, Class CO, PO, zero %, 2037 319,493 289,282 Ser. 08-36, Class OV, PO, zero %, 2036 73,883 65,969 Ser. 1988-12, Class B, zero %, 2018 7,340 6,899 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.611s, 2041 4,401,914 7,084,308 IFB Ser. 10-158, Class SD, 14.368s, 2040 1,057,000 1,554,551 IFB Ser. 11-70, Class WS, 9.279s, 2040 1,821,000 2,170,887 IFB Ser. 11-72, Class SE, 7.127s, 2041 7,826,000 8,491,030 IFB Ser. 11-81, Class SB, IO, 6.496s, 2036 9,787,702 1,668,314 IFB Ser. 11-61, Class CS, IO, 6.469s, 2035 2,787,514 362,380 IFB Ser. 10-20, Class SC, IO, 5.939s, 2040 8,296,141 1,344,058 IFB Ser. 10-115, Class TS, IO, 5.889s, 2038 6,701,177 963,964 IFB Ser. 10-61, Class SJ, IO, 5.841s, 2040 4,495,681 790,700 IFB Ser. 11-70, Class SN, IO, 5.691s, 2041 1,469,000 365,326 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 6,347,312 955,270 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 11,136,929 1,816,711 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 7,403,382 656,680 Ser. 10-116, Class QI, IO, 4s, 2034 5,050,767 325,030 Ser. 11-116, Class BI, IO, 4s, 2026 19,812,708 1,974,535 Ser. 11-70, PO, zero %, 2041 16,454,812 13,537,703 Ser. 10-151, Class KO, PO, zero %, 2037 954,606 870,314 Ser. 06-36, Class OD, PO, zero %, 2036 10,456 9,718 Total mortgage-backed securities (cost $128,016,428) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%) (a) Counterparty Expiration Contract Fixed right % to receive or (pay)/ Floating rate index/ Maturity date date/ strike amount Value Barclays Bank PLC (2)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2 $63,380,000 $461,216 1.5/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.5 63,380,000 76,690 Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 83,629,000 223,289 Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 83,629,000 223,289 1.4/3 month USD-LIBOR-BBA/Jan-23 (E) Jan-13/1.4 196,451,000 196 Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 83,629,000 223,289 (2)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2 9,618,000 69,153 1.5/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.5 9,618,000 11,638 1.4/3 month USD-LIBOR-BBA/Jan-23 (E) Jan-13/1.4 196,451,000 196 JPMorgan Chase Bank N.A. (2)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2 13,063,000 93,923 1.5/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.5 13,063,000 15,806 1.4/3 month USD-LIBOR-BBA/Jan-23 (E) Jan-13/1.4 196,451,000 196 Total purchased swap options outstanding (cost $3,669,711) SHORT-TERM INVESTMENTS (33.2%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% (AFF) 37,186,653 37,186,653 SSgA Prime Money Market Fund 0.08% (P) 320,000 320,000 Interest in $175,000,000 joint tri-party repurchase agreement dated 12/31/12 with Goldman Sach & Co. due 1/2/13 - maturity value of $18,305,254 for an effective yield of 0.25% (collateralized by a mortgage backed security with a coupon rate of 4.50% and a due date of 7/20/41, valued at $178,500,000) $18,305,000 $18,305,000 Straight-A Funding, LLC 144A discounted commercial paper with an effective yield of 0.188%, March 11, 2013 9,500,000 9,496,921 Straight-A Funding, LLC 144A discounted commercial paper with an effective yield of 0.188%, March 6, 2013 6,500,000 6,498,083 Straight-A Funding, LLC 144A discounted commercial paper with an effective yield of 0.178%, January 7, 2013 5,000,000 4,999,850 U.S. Treasury Bills with an effective yield of 0.114%, March 13, 2013 $11,000,000 $10,998,933 U.S. Treasury Bills with an effective yield of 0.088%, January 25, 2013 12,000,000 11,999,280 U.S. Treasury Bills with an effective yield of 0.089%, April 3, 2013 15,700,000 15,697,221 U.S. Treasury Bills with an effective yield of 0.089%, April 25, 2013 15,000,000 14,996,700 U.S. Treasury Bills with an effective yield of 0.094%, March 27, 2013 8,500,000 8,499,006 U.S. Treasury Bills with an effective yield of 0.124%, March 13, 2013 10,000,000 9,999,030 U.S. Treasury Bills with an effective yield of 0.109%, March 6, 2013 5,000,000 4,999,560 U.S. Treasury Bills with an effective yield of 0.079%, February 27, 2013 14,000,000 13,998,227 U.S. Treasury Bills with an effective yield of 0.158%, April 4, 2013 (SEG) 20,000,000 19,996,800 U.S. Treasury Bills with an effective yield of 0.159%, July 25, 2013 (SEG) 20,000,000 19,985,840 U.S. Treasury Bills with an effective yield of 0.140%, September 19, 2013 (SEGSF)(SEGCCS) 15,000,000 14,986,200 U.S. Treasury Bills with an effective yield of 0.145%, December 12, 2013 (SEGSF) 12,000,000 11,983,680 Total short-term investments (cost $234,929,260) TOTAL INVESTMENTS Total investments (cost $1,078,251,103) (b) FUTURES CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Long) 308 $67,904,375 Mar-13 $18,665 U.S. Treasury Note 5 yr (Long) 567 70,542,774 Mar-13 (27,656) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/12 (premiums $735,812) (Unaudited) Counterparty Contract Fixed Obligation % to receive or (pay)/ Floating rate index/ Maturity date Expiration date/ strike amount Value Deutsche Bank AG (1.75)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.75 $19,112,000 $124,228 1.75/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.75 19,112,000 336,371 Total (E) Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 12/31/12 (proceeds receivable $123,510,781) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, January 1, 2043 $118,000,000 1/14/13 $123,669,534 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $43,276,900 (E) $(655,646) 3/20/23 1.75% 3 month USD-LIBOR-BBA $(175,274) Barclays Bank PLC 373,430,000 (E) 412,730 3/20/15 0.45% 3 month USD-LIBOR-BBA 121,455 5,070,000 (E) 133,594 3/20/43 3 month USD-LIBOR-BBA 2.60% (72,856) 57,652,000 (E) 662,162 3/20/23 3 month USD-LIBOR-BBA 1.75% 22,226 21,619,000 (E) 82,585 3/20/18 3 month USD-LIBOR-BBA 0.90% 80,639 3,468,000 (E) (174,440) 3/20/43 2.60% 3 month USD-LIBOR-BBA (33,223) 10,277,000 (E) (2,685) 3/20/15 3 month USD-LIBOR-BBA 0.45% 5,331 13,249,000 (E) (295,483) 3/20/23 1.75% 3 month USD-LIBOR-BBA (74,052) Citibank, N.A. 964,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 28,380 4,138,000 (E) (26,690) 3/20/23 1.75% 3 month USD-LIBOR-BBA 19,242 4,138,000 (E) 40,139 3/20/23 3 month USD-LIBOR-BBA 1.75% (5,793) Credit Suisse International 53,104,000 (E) (496,191) 3/20/23 1.75% 3 month USD-LIBOR-BBA 93,263 25,722,000 (E) 300,567 3/20/23 3 month USD-LIBOR-BBA 1.75% 15,054 29,255,000 (E) (30,303) 3/20/15 3 month USD-LIBOR-BBA 0.45% (7,485) 10,792,000 (E) (662) 3/20/18 0.90% 3 month USD-LIBOR-BBA 309 2,450,000 (E) (64,545) 3/20/43 2.60% 3 month USD-LIBOR-BBA 35,219 Deutsche Bank AG 2,035,000 (E) 1,592 3/20/18 0.90% 3 month USD-LIBOR-BBA 1,775 7,645,000 (E) 112,777 3/20/23 3 month USD-LIBOR-BBA 1.75% 27,917 9,512,000 (E) (64,121) 3/20/23 1.75% 3 month USD-LIBOR-BBA 41,462 Goldman Sachs International 26,282,000 (E) 271,710 3/20/23 3 month USD-LIBOR-BBA 1.75% (20,020) 34,404,000 (E) (645,086) 3/20/23 1.75% 3 month USD-LIBOR-BBA (263,200) 27,517,000 (E) (10,750) 3/20/15 3 month USD-LIBOR-BBA 0.45% 10,714 11,412,000 (E) 566,194 3/20/43 3 month USD-LIBOR-BBA 2.60% 101,497 JPMorgan Chase Bank N.A. 12,415,000 (E) (77,904) 3/20/23 1.75% 3 month USD-LIBOR-BBA 59,902 30,158,000 (E) 188,629 3/20/23 3 month USD-LIBOR-BBA 1.75% (146,124) Royal Bank of Scotland PLC (The) 851,000 (E) (5,983) 3/20/23 1.75% 3 month USD-LIBOR-BBA 3,463 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $8,210,900 (E) $(74,368) 3/20/23 1.75% 3 month USD-LIBOR-BBA $16,773 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $4,062,343 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $896 2,395,807 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 528 Barclays Bank PLC 4,170,705 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,931) 3,821,035 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 15,757 9,439,083 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (13,424) 6,419,425 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,098 5,364,687 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,425 3,966,797 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 875 3,939,498 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 869 3,062,656 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,076) 24,665,792 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (35,078) 14,414,669 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 22,639 16,910,992 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 26,559 706,886 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,956 1,546,705 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,429 1,951,268 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,065 12,812,888 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 32,212 2,250,041 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 6,385 21,118,410 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (30,034) 17,658,978 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 27,734 5,882,465 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 16,281 201,199 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 435 1,103,121 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,569) 1,194,827 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,877 7,410,364 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,634 1,341,848 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,480 31,220,292 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 49,032 8,913,636 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,676) 9,630,028 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,124 1,258,351 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 278 680,746 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,283 3,303,067 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 13,621 10,771,651 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 16,917 171,390 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 323 556,055 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,048 402,959 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 759 Citibank, N.A. 2,374,693 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,730 258,218 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 406 Credit Suisse International 650,423 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,022 1,637,287 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 361 6,351,555 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,401 2,399,057 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 529 Goldman Sachs International 11,640,401 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,567 1,465,505 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,166 5,135,936 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 11,096 3,961,992 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 8,560 3,853,051 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 850 4,976,442 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 10,752 9,964,477 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 15,649 10,112,960 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,231 3,927,148 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 866 3,071,781 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 678 11,100,921 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,448) 11,310,435 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 28,435 1,384,864 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,482 3,066,265 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,079) 3,128,979 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 690 7,351,382 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,455) 2,761,747 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,928) 4,312,583 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 951 12,450,374 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 31,301 4,882,667 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 12,275 1,645,086 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 363 1,689,220 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 4,794 3,177,422 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 9,017 303,396 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 656 3,340,010 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 9,478 1,995,180 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 5,662 6,680,019 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 18,956 1,341,141 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,898 4,493,277 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 991 6,033,067 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,331 3,363,766 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,378) 3,915,778 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,569) 3,684,058 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 813 493,331 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 109 10,070,672 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (14,322) 4,698,971 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,683) 674,046 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,456 967,163 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 213 1,408,207 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,042 373,468 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (531) 995,664 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,416) 1,366,690 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,953 2,733,380 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 5,906 1,851,559 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,000 844,624 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,825 5,628,508 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 12,160 JPMorgan Chase Bank N.A. 7,581,111 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 19,059 4,336,633 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 956 Total Key to holding's abbreviations IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $708,628,600. (b) The aggregate identified cost on a tax basis is $1,079,150,365, resulting in gross unrealized appreciation and depreciation of $23,720,324 and $9,969,859, respectively, or net unrealized appreciation of $13,750,465. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $61,678,404 $315 $24,492,066 $20,068 $37,186,653 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (E) Extended settlement date on premium. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $397,228,063 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into over-the-counter (OTC) and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the contracts being exchange traded and the exchange's clearinghouse guaranteeing the contract from default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,508,186 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $2,222,871. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $131,894,304 $— Purchased swap options outstanding — 1,398,881 — U.S. Government and Agency Mortgage Obligations — 482,692,818 — U.S. Treasury Obligations — 241,967,843 — Short-term investments 37,506,653 197,440,331 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(8,991) $— $— Written swap options outstanding — (460,599) — TBA sale commitments — (123,669,534) — Interest rate swap contracts — (261,228) — Total return swap contracts — 363,558 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $4,320,565 $3,288,944 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $903,300,000 Written swap option contracts (contract amount) $136,700,000 Futures contracts (number of contracts) 890 OTC Interest rate swap contracts (notional) $957,700,000 Central Cleared Interest rate swap contracts (notional) $6,200,000 OTC Total return swap contracts (notional) $451,100,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 28, 2013
